Citation Nr: 9935087	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Determination of initial rating for cervical strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The appellant served on active duty from September 1981 to 
September 1992.

The instant appeal arose from a May 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Waco, Texas, which granted a claim for service connection 
for cervical strain and assigned a 10 percent disability 
evaluation.  As explained below, in light of the U.S. Court 
of Appeals for Veterans Claims (Court) decision in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Board of Veterans' 
Appeals (Board) has recharacterized the claim as stated on 
the cover page of this decision.

The Board notes that the veteran also initiated an appeal as 
to a claim for entitlement service connection for a lumbar 
spine disorder and a claim for entitlement to an increased 
rating for a bilateral knee disorder.  However, as the 
veteran never completed his appeal by filing an appeal 
statement (VA Form 9 or its equivalent) as to those issues, 
they will not be addressed in this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The appellant's service-connected cervical strain is 
manifested by tenderness, limitation of motion with pain to a 
moderate degree, full strength, and normal X-rays.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for the service-
connected cervical strain have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  That is, he has presented a claim 
which is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
VA examinations and radiological evaluations were performed 
pursuant to the appellant's claim for benefits.  Also, all 
available service medical records and VA treatment records 
have been obtained.  He has not asserted and there is nothing 
in the record that shows that there are missing, relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Service medical records reveal that the veteran sustained a 
fracture subluxation of C2 and C3 in 1983.  He received 
treatment, including a halo apparatus, with good results.  In 
May 1984 he was assessed with cervical strain when he felt 
something "pop" in his neck when he bent to pick up a large 
book.  The remainder of his service medical records do not 
show significant complaints, treatment, or diagnosis of the 
cervical spine.  

The veteran filed the present claim for benefits in October 
1992, within a month of his separation from service.  A 
February 1993 VA examination noted pain aggravated by lifting 
over 40 pounds, emotional stress, cold weather, and climbing 
stairs.  He took over-the-counter pain medication for relief.  
Range of motion was 45 degrees flexion without pain and 56 
degrees with pain; extension from 0 to 25 degrees; right 
rotation from 0 to 55 degrees without pain and to 67 degrees 
with pain; and left rotation from 0 to 45 degrees without 
pain and to 63 degrees with pain.  X-rays of the cervical 
spine were normal, and he was assessed with chronic pain 
residuals of the cervical spine.

A May 1993 rating decision granted service connection for 
cervical strain and assigned a 10 percent disability 
evaluation.  July to November 1993 VA treatment records did 
not reveal significant complaints, treatment, or diagnosis 
concerning the cervical spine; however, the veteran did 
complain in one record of headaches which began in the 
cervical region.  In his January 1994 appeal statement, the 
veteran indicated that his pain was "currently controllable 
through the use of normal over-the-counter type pain 
relievers . . . ."  He reported that he was employed as the 
manager of a carpet dyeing business.

The Board notes that it has reviewed records which reveal 
that the veteran slipped and injured his back while on 
inactive duty training with the Reserves.  Although a January 
1995 Reserves form described the veteran's injury as a "back 
cervical injury", the medical records of subsequent 
treatment clearly show that the injury involved the lumbar 
area of the spine, not the cervical spine area.

The Board has also reviewed additional VA treatment records 
dated from August 1994 to January 1998.  These records do not 
show significant complaint, treatment, or diagnosis referable 
to the cervical spine.  A January 1998 record did assess 
post-traumatic injury of back, neck, and knee and showed that 
the veteran was taking Naproxen.

In December 1998 the veteran underwent another VA examination 
of the cervical spine.  He complained of pain in the neck, 
back, and knees as generally a 5 on a scale of 10.  His 
complaints did not specifically refer to the neck as opposed 
to his knee and low back complaints.  In fact, his most 
severe pain appeared to be in his knees and low back as he 
described limping and moving slowly when the pain increased 
to 10/10 and that at those times he used crutches and a cane.  
He reported stiffness, especially in the mornings which 
improved with activity, fatigue, and lack of endurance.  The 
examiner noted no weakness.  He said that his discomfort was 
aggravated by the weather, long drives, and poor sleeping 
positions.  The veteran took Naproxen and stated that his 
stiffness was improved by activity, and hot baths and 
massages decreased his symptoms.  He also stated that his 
pain improved if he just slowed down for a few minutes.

The veteran was employed as a probation officer.  Physical 
examination revealed tenderness in his neck.  The examiner 
did not find any deformities in the neck area.  Upper 
extremity deep tendon reflexes were 2+ and strength was 5/5 
with good and equal grip.  Range of motion was 20 degrees 
flexion with pain, 30 degrees total; extension from 0 to 25 
degrees; right lateral extension to 15 degrees; left lateral 
extension to 17 degrees; right rotation from 0 to 35 degrees 
with pain, 55 degrees total; and left rotation from 0 to 25 
degrees with pain, 55 degrees total.  X-rays were again 
normal, and the diagnosis was chronic cervical strain.

The appellant's cervical spine disorder is currently 
evaluated as 10 percent disabling under Diagnostic Code 5290 
for limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1999).  Diagnostic Code 5290 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
30 percent rating for severe limitation of motion.  Id. 

The Board finds that the evidence supports a 20 percent 
rating for the veteran's service-connected chronic cervical 
strain based on limitation of motion with pain under 
Diagnostic Code 5290 and 38 C.F.R. §§ 4.40, 4.45.  38 C.F.R. 
§ 4.40 requires the consideration of  "functional loss" 
"due to pain", and 38 C.F.R. § 4.45 directs the 
consideration of "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The evidence of record shows that the veteran's primary 
complaint is of pain, and that he requires prescription 
medication to relieve his symptoms.  Moreover, both the 1993 
and the 1998 VA examiners specifically found limitation of 
function due to pain.  While both examination reports reveal 
some range of motion without pain, the veteran's limitation 
of motion due to pain more closely resembles moderate 
limitation of motion of the cervical spine.  38 C.F.R. 
§§ 4.40, 4,45, 4.71a, Diagnostic Code 5290 (1999).

The Board does not find that the next higher, 30 percent, 
evaluation is warranted under Diagnostic Code 5290 as it 
appears from the veteran's statements that he has been able 
to maintain employment, first as a manager for a carpet 
dyeing company, and currently as a probation officer, despite 
his service-connected cervical spine disorder.  Also, the 
veteran's cervical spine disorder apparently does not hinder 
him from participating in the required training exercises 
with the Reserves.  In addition, the medical evidence of 
record does not show a severe degree of limitation of motion, 
even considering his complaints of pain, which would warrant 
a 30 percent evaluation under Diagnostic Code 5290 with 
consideration of 38 C.F.R. §§ 4.40. 4.45.  The VA 
examinations revealed no cervical muscle spasms, there were 
no neck deformities noted, and he had full upper extremity 
strength.

The Board has considered the application of other Diagnostic 
Codes; however, there are no other Diagnostic Codes which 
would seem to be applicable to the facts of this case.  The 
Board specifically notes that post-service X-rays do not 
reveal a finding of arthritis.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the Fenderson Court.  In 
Fenderson, the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132 (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a 
statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected cervical strain, 
rather than as a disagreement with the original rating award 
for this condition.  However, the RO's December 1993 
statement of the case provided the veteran with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for this disorder.  In addition, the 
veteran's pleadings herein clearly indicate that he is aware 
that his appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected cervical strain.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The veteran was dissatisfied with his initial rating for his 
service-connected cervical strain.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged ratings."  Fenderson, 12 Vet. App. at 126.  In this 
case, the RO granted service connection and originally 
assigned a 10 percent evaluation for his cervical strain as 
of the day following his separation from service, October 1, 
1992.  See 38 C.F.R. § 3.400(b)(2)(i) (1999).  The Board has 
reviewed all the evidence dating from the time of the 
veteran's separation from service and has determined that, 
from that time to the present, the evidence has supported a 
20 percent rating, but not greater, for the veteran's 
service-connected cervical strain.  Id.; Fenderson v. West, 
12 Vet. App. 119 (1999).  



ORDER

A claim of entitlement to a higher initial disability rating 
for cervical strain is granted, to 20 percent, subject to the 
laws and regulations governing the payment of monetary 
benefits.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

